March 2, 1928. The opinion of the Court was delivered by
By consent of the parties, these two causes were heard together, both in the lower Court and in this Court.
Mr. W.A.D. O'Hagan was a member in good standing of the Fraternal Aid Union and the Catholic Knights of America, two fraternal and mutual benefit organizations. In the first-mentioned organization, he carried insurance on his life in the sum of $1,200.00, the certificate of which named his mother as beneficiary. In the last-mentioned organization, he carried insurance on his life in the amount of $1,000.00, and the certificate therefor named his father as the beneficiary. Under the provisions of each of these certificates, in case the named beneficiary should die before the insured, and no new beneficiary was substituted by him, the proceeds of the certificate, or policy, were payable upon the death of the insured to the wife of such insured, if she should be living at the time of his death. The named beneficiary in each of the policies died prior to the death of the insured, who departed this life on August 7th, 1926. The insured did not leave sufficient estate to pay the expenses of his last illness and funeral. The appellant, Mary O'Hagan, was the wife of the insured, but she left him some two years prior to his death, and since then has lived in New York City, where she now resides.
The appellant brought suits against the respondents, fraternal organization and the administrator of the estate of the insured, to recover the respective amounts of the two benefit certificates. The fraternal organizations admitted their liability for the amounts of the certificates, and promptly paid such amounts into the Court, asking the Court to determine to whom the money should be paid. *Page 87 
There were two questions in the Court below: First. If the widow of the insured, the appellant here, was the sole beneficiary under the policies. Second. Could any sum due on the same be held by the administrator of the estate of the insured for his funeral expenses? The Circuit Judge held that the appellant was the sole beneficiary, but that the undertaker, who officiated at the funeral of the insured, should be paid $500.00 to cover the funeral expenses of the insured. From this last holding, the appellant has appealed to this Court. That part of the decree of the Circuit Judge which relates to the payment of the funeral expenses will be reported.
A diligent search has failed to disclose in our reports any case which bears directly or indirectly upon the question here raised. Let it be here said as a tribute to the women of South Carolina, what it appears is the truth from our decisions, that heretofore no wife in this State, who has received the benefit of life insurance money by the death of her husband, has refused to pay, when his estate was not able to pay, the expenses of a decent funeral for her spouse, even if she was separated from him at the time of his death. In recording for the future this unblemished record of South Carolina women, let it always be remembered with some pleasure that the first woman who has declined to allow any portion of insurance money coming to her by the death of her husband to be used in giving him a decent burial, has with good grace departed the limits of this State, and, to the relief of South Carolina womanhood, she is not now to be numbered as one of them.
The reasons advanced by the distinguished Circuit Judge for the holding he made are excellent arguments for some change in the existing law, which might be made by the proper tribunal. Perhaps he has rendered our people a great service by calling attention to a defect in our law. Unfortunately, as strong as it is, his reasoning is not cogent enough to sustain the position he *Page 88 
took as a matter of law, for this Court, and no other Court in this State, has the right to repeal, alter, modify, or change the law of the land, even when it plainly appears that the law in force may be wrong.
There is no statute in our State relating to the matter under consideration. Where there has been no legislative action, we must look back to the common law, for the principles of the law there stated are of force in this State, until there has been some repeal or modification thereof by the law-making body. State v. Charleston BridgeCompany, 113 S.C. 116; 101 S.E., 657. State v. Sellers,140 S.C. 66; 134 S.E., 873.
Under the common law, while the husband was liable for the funeral expenses of his wife, the wife was not liable for such expenses for her deceased husband. 13 R.C.L., 1193; 30 C.J., 609.
The respondents contend that the law implies a contract on the part of the wife to pay for the expenses of her husband's funeral, when his estate is not sufficient for that purpose, and they have cited, in support of that view, the case of E.R. Butterworth  Sons v. Teale,54 Wn., 14; 102 P., 768; 18 Ann. Cas., 854. We have read that case carefully, hoping that it would justify us in sustaining the judgment below, but we find no comfort therefrom. In that case the verdict of the jury required the widow of the deceased husband to pay a reasonable amount for his funeral expenses, and it was approved on appeal because it appeared that the services were rendered "with the knowledge and consent of defendant [the wife]." In the case at bar, there is absolutely no evidence in the record before us to show that the wife consented to the bill for funeral expenses, or that she even had knowledge thereof. Of course, if the wife contracted to pay the undertaker, she would be liable therefor, and such a contract might be implied from her conduct; but there is nothing to show on *Page 89 
the part of the appellant a contract, either express or implied.
It regretfully appears that the undertakers, who performed the last earthly service for Mr. O'Hagan, will have to look to a Greater Court than this for their reward, unless the appellant, in search of her reward in that Court, changes her position.
The judgment of this Court is that the judgment of the Court of Common Pleas of Charleston County be, and the same is hereby, reversed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES STABLER and CARTER concur.